DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: KEYBOARDS WITH TOUCH-SENSITIVE PADS ON SPACEBAR KEY.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 10-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valentine et al (U.S. Patent Pub. No. 2014/0028564).

Regarding claim 1, Valentine discloses a computing device comprising: 
a keyboard (100) comprising: 
a keypad portion (100) comprising a key (105) having a cavity (110), (fig. 1, [0022-0023]); and 
a touch-sensitive pad (210) located in the cavity (110) to operate as a pointing device (i.e. touch sensor 210 is for controlling a cursor), wherein the touch-sensitive pad (210) is a non-depressible component (i.e. actuators 345 and 350 that prevent the spacebar 105 from moving into a depressed position when the user touches the spacebar 105 in the touchpad zone 110, thus being non-depressible), (fig. 3, [0043-0045]).

Regarding claim 4, Valentine discloses further comprising a controller (1510) operably coupled to the keyboard (100), wherein the controller is to: 
receive an activation command (touch sensor data 1515) from the touch-sensitive pad (210) in response to activation of the touch-sensitive pad, (fig. 15, [0080-0081]); and 
select a first key (120) and a second key (125) from amongst a plurality of depressible keys (115) of the keyboard (100) to operate as buttons for the pointing device (i.e. buttons 120 and 125 operates as left click and right click and double click), in response to activation of the touch-sensitive pad (210), wherein the first key (120) and the second key (125) are different from the key (105), (figs. 1 and 15, [0023, 0027 and 0044]).

Regarding claim 5, Valentine discloses wherein the first key (120) and the second key (125) are proximate to the touch-sensitive pad (210), (fig. 1, [0027-0028]).

Regarding claim 6, Valentine discloses a computing device comprising: 
a keyboard (100) comprising: 
a plurality of depressible keys (115); 
a body (100) having a keypad portion (100) to accommodate the plurality of depressible keys (115), (fig. 1, [0023]); and 
a touch-sensitive pad (210) nested within a key (105) of the plurality of depressible keys to operate as a pointing device (i.e. touch sensor 210 is for controlling a cursor), wherein the touch-sensitive pad (210) is a non-depressible component, (i.e. actuators 345 and 350 that prevent the spacebar 105 from moving into a depressed position when the user touches the spacebar 105 in the touchpad zone 110, thus being non-depressible), (figs. 1 and 3, [0043-0045]), 
wherein a set of keys (120 and 125), from amongst the plurality of depressible keys, is selected to operate as buttons for the pointing device (i.e. buttons 120 and 125 operates as left click and right click and double click) in response to activation of the touch-sensitive pad (210), and wherein the set of keys (120 and 125) is selected based on a location (i.e. buttons 120 and 125 are below the key 105) of the set of keys relative to the key (105), (figs. 1 and 15, [0023 and 0027]).

Regarding claim 7, Valentine discloses wherein the touch-sensitive pad (210) is provided in a cavity (110) in one of the plurality of depressible keys (i.e. touchpad sensor 210 is provided in the touchpad zone 110 of the key 105), (fig. 1, [0043-0044]).

Regarding claim 10, Valentine discloses further comprising a controller (1510) operably coupled to the keyboard (100), wherein the controller is to receive an activation command (i.e. touch sensor data 1515) from the touch-sensitive pad (210) in response to activation of the touch- sensitive pad, (fig. 15, [0080-0081]), and 
wherein the controller (1510) is to select the set of keys (120 and 125) to operate as buttons for the pointing device (i.e. buttons 120 and 125 operates as left click and right click and double click), (figs. 1 and 15, [0027 and 0044]).

Regarding claim 11, Valentine discloses a computing device comprising: 
a keyboard (100) comprising: 
a plurality of depressible keys (115); and 
a touch-sensitive pad (210) nested within a spacebar key (105) of the plurality of depressible keys, wherein the touch-sensitive pad (210) is a non-depressible component, (i.e. actuators 345 and 350 that prevent the spacebar 105 from moving into a depressed position when the user touches the spacebar 105 in the touchpad zone 110, thus being non-depressible), (figs. 1 and 3, [0043-0045]); and 
a controller (1510) operably coupled to the keyboard (100), wherein the controller is to, in response to detecting an activation (i.e. touch sensor data 1515) of the touch-sensitive pad (210), change input information associated with a set of keys (buttons 120 and 125 operates as left click and right click and double click), (figs. 1 and 15, [0023, 0027 and 0044]).

Regarding claim 13, Valentine discloses wherein the touch-sensitive pad (210) is nested in the middle of the spacebar key (105), (fig. 2, [0028 and 0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valentine in view of Chuang (U.S. Patent Pub. No. 2011/0199309).

Regarding claim 3, Valentine discloses wherein the cavity (110) is formed between left side and right side of the key (105), (fig. 1, [0022-0023]).
However, Valentine does not mention the key includes a first member and a second member.
In a similar field of endeavor, Chuang teaches wherein the key (120 and 122) includes a first member (120) and a second member (122), and wherein the cavity (element 110 of Valentine) is formed as a gap between the first member (120) and the second member (122), (i.e. the combination of Valentine and Chuang would provide the touchpad zone 110 of Valentine between a gap of the spacebar 120 and the spacebar 122 of Chuang), (Chuang: fig. 1, [0018] and Valentine: fig. 1, [0022]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Valentine, by specifically providing the left and right space bar key, as taught by Chuang, for the purpose of switching function of the two space bars between command input function and a space bar input function, [0008].

Regarding claim 9, Valentine discloses wherein the cavity (110) is formed between left side and right side of the key (105), (fig. 1, [0022-0023]).
However, Valentine does not mention the key includes a left member and a right member. 
In a similar field of endeavor, Chuang teaches wherein the key (120 and 122) includes a left member (120) and a right member (122), and wherein the cavity (element 110 of Valentine) is formed as a gap between the left member (120) and the right member (122), (i.e. the combination of Valentine and Chuang would provide the touchpad zone 110 of Valentine between a gap of the left spacebar 120 and the right spacebar 122 of Chuang), (Chuang: fig. 1, [0018] and Valentine: fig. 1, [0022]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Valentine, by specifically providing the left and right space bar key, as taught by Chuang, for the purpose of switching function of the two space bars between command input function and a space bar input function, [0008].
Regarding claim 15, Valentine discloses wherein the cavity (110) is formed between left side and right side of the key (105), (fig. 1, [0022-0023]).
However, Valentine does not mention the key includes a left spacebar key and a right spacebar key.
In a similar field of endeavor, Chuang teaches wherein the spacebar key (120 and 122) is split into a left spacebar key (120) and a right spacebar key (122), and wherein the cavity (element 110 of Valentine) is formed as a gap between the left spacebar key (120) and the right spacebar key (122), (i.e. the combination of Valentine and Chuang would provide the touchpad zone 110 of Valentine between a gap of the left spacebar 120 and the right spacebar 122 of Chuang), (Chuang: fig. 1, [0018] and Valentine: fig. 1, [0022]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Valentine, by specifically providing the left and right space bar key, as taught by Chuang, for the purpose of switching function of the two space bars between command input function and a space bar input function, [0008].

Allowable Subject Matter
Claims 2, 8, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance

Claim 2, none of the prior art of record teaches alone or in combination the limitation “wherein the cavity is formed as a through hole in the key.”

Claims 8 and 14 are similar to claim 2 and are allowed for the reason set forth above in claim 2. 

Claim 12, none of the prior art of record teaches alone or in combination the limitation “wherein the set of keys includes a first key and a second key, wherein the input information is changed from character input to input associated with a pointing device.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691